Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 5-8, 10-12, 14-17, 22, and 27-29, drawn to a triple-chain antibody, comprising: a first polypeptide chain comprising a first heavy chain variable domain; a second polypeptide chain comprising a first light chain variable domain which is paired with the first heavy chain variable domain to form a first antigen-binding site; and a third polypeptide chain comprising a single-domain second antigen-binding site and a single-domain third antigen-binding site.
Group II, claim(s) 18 and 19, drawn to polynucleotide and vector comprising the polynucleotide.
Group III, claim(s) 20, drawn to a host cell comprising the polynucleotide of claim 18.
*Group IV, claim(s) 24, drawn to a method of treating and/or preventing a disease in an individual comprising using the antibody of claim 1 and/or one of claim 15, 16 or 17.
*Group V, claim(s) 24, drawn to a method of diagnosing a disease in an individual comprising using the antibody of claim 1 and/or one of claim 15, 16 or 17.

* The claims of Groups IV and V are drawn to “Use of the triple chain antibody”, but have no method/process steps.  As such, they do not constitute a statutory category of subject matter for a patent: a process, machine, manufactures and compositions of matter. For the purpose of compact prosecution, it has been assumed they were intended as processes. However, if the claims are not amended for clarification of which category they belong to, they will be withdrawn from consideration as not belonging to a category of statutory subject matter.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of to a triple-chain antibody, comprising: a first polypeptide chain comprising a first heavy chain variable domain; a second polypeptide chain comprising a first light chain variable domain which is paired with the first heavy chain variable domain to form a first antigen-binding site; and a third polypeptide chain comprising a single-domain second antigen-binding site and a single-domain third antigen-binding site, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2019/0202935 A1.  US 2019/0202935 A1 teaches a triple-chain antibody comprising a first chain comprising a first heavy chain variable (VH) domain and a second chain comprising a light chain variable (VL) domain which is paired with the VH to make an antigen-binding site and a third polypeptide comprising first and second single-domain antigen-binding site (e.g., Figs. 2 and 3). Additionally, the chemical compounds of triple-chain antibody and encoding polynucleotide and vector are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Similarly, the host cell comprising the polynucleotide is not required to express the antibody and is structurally and functionally different than the polynucleotide.  The host cell may be within a transgenic animal or animal tissue (see p. 22, last full paragraph).


Species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

For Groups I-V: 
The species are as follows: 
Species of antigen(s) of the triple-chain antibody selected from the group consisting of: a cytokine, a growth factor, a hormone, a signal transduction protein, an inflammatory mediator, a ligand, a cell surface receptor, a tumor-associated antigen (TAA, e.g., CD47, see p. 20, end of third full paragraph), an *immune checkpoint molecule and a co-stimulatory molecule in the immune system. (e.g., 4-1BB, see p. 21, second full paragraph).
* If applicant elects an immune checkpoint molecule as an antigen, then a further election of species selected from the group consisting of: PD1, PD-L1, PD-L2 and LAG-3, must be made. 

Applicant is required, in reply to this action, to elect a single species of triple-chain antigen(s) to which the claims shall be restricted if no generic claim is finally held to be allowable, that is, the antigen for all three antigen-binding sites must be designated, for example, all three antigen-binding sites bind CD47; or two antigen-binding sites bind CD47 and one binds PD-L1; or one binds CD47, one binds PD-L1, and the third binds 4-1BB. Note that if Applicant elects the species wherein the triple-chain antibody is an anti-TAA/anti-PD-L1 bispecific antibody, claim 15 will be examined will be examined with the elected invention.  If it is an anti-co-stimulatory molecule/anti-PD-L1 bispecific antibody, claim 16 will be examined will be examined with the elected invention. If it is an anti-LAG-3/anti-PD-L1 bispecific antibody, claim 17 will be examined with the elected invention.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 5-11 and 18-24.
The chemical compounds of antigens (claims 11-17 and dependent claims) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Each antigen is structurally and functionally different. An antigen-binding domain specific for one antigen will not bind another. The effect of binding on antigen is not the same as binding a different one because each antigen is associated with different cellular pathways.


For Groups IV and V only:
The species are as follows: 
Species of disease to be treated or diagnosed selected from the group consisting of: autoimmune disease, an inflammatory disease, an infectious disease which is one of a viral infection, a bacterial infection, a parasitic infection, or a fungal infection, a tumor, a hematological, and a metastatic lesion.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
The disease or disorders are different, from another because they have different etiologies and patient populations, requiring different administration strategies, e.g., different doses and targeting of the therapeutic agent.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and presumed process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 16, 2022